Title: From William Stephens Smith to Abigail Smith Adams, 10 August 1805
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam
New York August 10th. 1805

Agreable to your wish, expressed some months past, Mrs: Smith, accompanied by Miss Caroline and Our son William, pay you a visit, I lament that it is not in my power to accompany them, but agreable to the old tune, I cannot leave my post, as Besides the paper War is recommencing, and as We are threatned with a broad side, I must recive it, & proceed to action, against the Clintonian faction,—Mrs: S. takes with her the first papers, relative to the commencement of the War—the attack in the first instance is directed against the enemies advanced fire ships, Cheetham & Coleman, our Battery is in high mettle this morning. you will notice the progress of the action and laugh to see what a dust the flies make.—With particular respects to The President & congratulations to Thomas & his Bride, I am with great / regard, Madam—Your most / Obedt. Humble Servt

W. S. Smith